Case: 3:19-cv-00066-GFVT Doc #: 68 Filed: 04/21/21 Page: 1 of 2 - Page ID#: 702




                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                       FRANKFORT
 PHILLIP TRUESDELL, et al.                  :
                                            :    CASE NO. 3:19-CV-00066-GFVT
                             Plaintiffs,    :
                                            :    Judge Gregory F. Van Tatenhove
        V.                                  :
                                            :
 ERIC FRIEDLANDER, in his capacity as       :
 Secretary of the Kentucky Cabinet for      :
 Health and Family Services, et al.         :
                                            :
                             Defendants,
                                            :
 and                                        :
                                            :
 PATIENT TRANSPORT SERVICES,                :
 INC.,                                      :
                                            :
                      Intervenor-Defendant. :


      INTERVENOR-DEFENDANT’S MOTION FOR SUBSTITUTION OF PARTY

       Comes now, Intervenor-Defendant, Patient Transport Services, Inc. (“PTS”), by counsel

and pursuant to Federal Rule of Civil Procedure 25(c), and moves for an order substituting First

Care Ohio, LLC (“First Care”) for Patient Transport Services, Inc. (“PTS”) as the Intervenor-

Defendant because First Care has acquired the interests of PTS. A memorandum in support and

proposed order are filed herewith.
 Case: 3:19-cv-00066-GFVT Doc #: 68 Filed: 04/21/21 Page: 2 of 2 - Page ID#: 703




                                               Respectfully submitted,

                                               /s/ David M. Dirr
                                               Mathew R. Klein
                                               Mark D. Guilfoyle
                                               Christopher Markus
                                               David M. Dirr
                                               DRESSMAN BENZINGER LAVELLE psc
                                               207 Thomas More Parkway
                                               Crestview Hills, Kentucky 41017-2596
                                               Phone: 859-341-1881
                                               Fax: 859-341-6239
                                               mklein@dbllaw.com
                                               mguilfoyle@dbllaw.com
                                               cmarkus@dbllaw.com
                                               ddirr@dbllaw.com
                                               Attorneys for Intervenor-Defendant

                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 21, 2021, I electronically filed the foregoing with the Clerk of

Court by using the Court’s electronic filing system (CM/ECF), which will send electronic

notification of such filing to all parties represented by attorneys who are registered CM/ECF users.

                                                       /s/ David M. Dirr
                                                       David M. Dirr

952007v1




                                                  2
